Broyles, P. J.
Where a landowner enters into a contract with •another person, by the terms of which the owner is to furnish the land, stock, tools, and supplies to make a crop, and the other person is to do the labor and receive a part of the crop so made, the legal relation which exists between them is thsft of landlord and cropper. Appling v. Odom, 46 Ga. 583; Hancock v. Boggus, 111 Ga. 884 (2) (36 S. E. 970). The person employed to work for a part of the crop under such a contract is a cropper, and '“the title to the crop, subject to the interest of the cropper therein, and the possession of the land, remain in the owner.”' Civil Code (1910), *705§§ 3707, 3705-6. In the present case the plaintiff sought to recover in trover certain cottonseed- and bales of cotton grown on his land by one Davis, and admitted to be -in the defendant’s possession. The plaintiff testified, that he furnished Davis “the land, stock, tools, and supplies for Davis to make a crop for the year 1915. All he furnished was the labor. I received one half of the cotton and two thirds of the corn and fodder. These were the terms on which I rented him the land.” In response to a question propounded by the court the plaintiff said-: “I rented Davis land on the terms above stated. I was to receive as rent one half of the cotton and two thirds of the corn and fodder.” On redirect examination the witness said, “I rented Davis land on the terms above stated.” His counsel then put the following question to him: “You furnished land, stock, tools, and supplies, and all he furnished was the labor?” He answered, “Yes.” This evidence of the plaintiff strongly tended to establish the relationship of landlord and cropper between himself and the other party to the contract. The fact that he testified that he “rented” the land to the other party was in the nature of a conclusion of the witness, and did not, in view of the rest of his evidence, conclusively show that the relation of landlord and tenant existed between himself and Davis. The facts stated in his testimony, that he furnished the land, stock, tools, and. supplies for the other party to make a crop, and that the latter furnished only the labor, tended to establish the relationship of landlord and cropper. The first great essential in the interpretation of a contract, whether written or-oral, is to arrive at what was. the real intention of the parties. It is not every contract which uses the word “rent,” by way of description of what is to be paid for the use of property, that creates, in the case of real estate, the relationship of landlord and tenant. To determine what the real status between the parties is, it is necessary to look behind mere technical terms used in the contract and gather from the entire contract what is the legal relation established between them. Blitch & Newton v. Edwards, 96 Ga. 606 (24 S. E. 147) ; Hays v. Jordan, 85 Ga. 747, 748 (11 S. E. 833, 9 L. R. A. 373).
It follows from what is said above that the trial judge erred in granting a nonsuit on the ground, stated in the bill of exceptions, *706that “the evidence did not show that the relation of landlord and cropper existed between Hiker and Davis.”

Judgment reversed.

Jenkins and Bloodworth, JJ., concur.